PER CURIAM.
Appellant is hereby granted leave to proceed on appeal in forma pauperis. The Clerk is directed to appoint counsel to represent him.
The procedure in which a district court certifies that an appeal is not taken in good faith, and denies leave to proceed on appeal in forma pauperis, should be limited to civil cases. In direct criminal appeals, district courts should process a notice of appeal in the ordinary fashion. If counsel believes that the appeal is frivolous, the Anders-Penson procedure should be followed.1 The Court of Appeals will then determine the course of the appeal.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988).